[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Parker Bey v. Byrd, Slip Opinion No. 2022-Ohio-476.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2022-OHIO-476
 THE STATE EX REL . PARKER BEY, APPELLANT , v. BYRD, CLERK OF COURTS,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Parker Bey v. Byrd, Slip Opinion No.
                                      2022-Ohio-476.]
Public-records requests—Court of appeals did not err on remand in applying R.C.
        149.43(B)(8)’s requirement that inmate obtain sentencing judge’s approval
        of release of public records relating to a criminal investigation or
        prosecution—Judgment denying writ of mandamus affirmed.
  (No. 2021-0624—Submitted October 26, 2021—Decided February 22, 2022.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 107909,
                                      2021-Ohio-1413.
                                   __________________
        Per Curiam.
        {¶ 1} The Eighth District Court of Appeals has twice denied appellant,
Vincent El Alan Parker Bey, a writ of mandamus ordering appellee, Nailah K. Byrd,
                             SUPREME COURT OF OHIO




the Cuyahoga County Clerk of Courts, to produce various records relating to
criminal proceedings against Parker Bey in the Cuyahoga County Court of
Common Pleas. After the first denial of the writ, we held in State ex rel. Parker
Bey v. Byrd, 160 Ohio St.3d 141, 2020-Ohio-2766, 154 N.E.3d 57 (“Parker Bey
I”), that the court of appeals had erred in applying the Ohio Rules of
Superintendence as a basis for denying mandamus relief, id. at ¶ 13. We remanded
the case to the court of appeals for it to determine whether Parker Bey was entitled
to relief under the Public Records Act, R.C. 149.43.
       {¶ 2} On remand, the court of appeals determined that Parker Bey was not
entitled to relief under the Public Records Act and again denied the writ. Parker
Bey appeals again. This time, we affirm.

                    I. Factual and Procedural Background
       {¶ 3} Parker Bey is an inmate at the Northeast Ohio Correctional Center.
This case arises from two records requests that Parker Bey sent to Byrd by certified
mail in September 2018. In the first, Parker Bey asked for a copy of a journal entry
from his 1995 criminal case. In the second, he requested copies of three additional
journal entries from the 1995 case as well as a copy of the clerk of courts’ records-
retention schedule. Byrd did not respond to the first request and provided only one
of the journal entries sought in the second request.
       {¶ 4} On November 16, 2018, Parker Bey filed a complaint for a writ of
mandamus in the court of appeals, seeking an order compelling Byrd to provide
copies of the remaining three journal entries under the Public Records Act. Byrd
moved for summary judgment, arguing that as a matter of law under R.C.
149.43(B), she had no duty to provide the requested records to Parker Bey. The
court of appeals denied summary judgment, citing State ex rel. Harris v. Pureval,
155 Ohio St.3d 343, 2018-Ohio-4718, 121 N.E.3d 337, ¶ 10, for the proposition
that the Public Records Act does not apply to an inmate’s request for court records.




                                          2
                                 January Term, 2022




The court allowed Byrd to file a supplemental brief, in which Byrd argued that she
had no obligation to produce the records because Parker Bey sought relief under
R.C. 149.43, which was inapplicable to records governed by the Rules of
Superintendence. Nonetheless, Byrd attached copies of two of the requested
records to her supplemental brief and averred that the other two records do not exist.
        {¶ 5} The court of appeals denied Parker Bey’s request for mandamus
relief. Because the Rules of Superintendence, not the Public Records Act, apply
when an inmate seeks court records, the court concluded that Byrd had no clear
legal duty to provide the requested records under R.C. 149.43.
        {¶ 6} On appeal, in Parker Bey I, we held that the court of appeals had erred
in denying relief in mandamus on the ground that Parker Bey did not invoke the
Superintendence Rules. 160 Ohio St.3d 141, 2020-Ohio-2766, 154 N.E.3d 57, at
¶ 13. The Public Records Act, not the Rules of Superintendence, governed the
documents that Parker Bey sought in his public-records requests. Id. at ¶ 11.
Accordingly, we remanded the case to the court of appeals “to determine whether
Parker Bey is entitled to a writ of mandamus to compel Byrd to produce the
requested journal entries and whether Parker Bey is entitled to statutory damages
and court costs.” Id. at ¶ 13.
        {¶ 7} On remand, the court of appeals again denied the writ. Analyzing
Parker Bey’s request for journal entries from his criminal case under the Public
Records Act, the court of appeals determined that Parker Bey had failed to comply
with R.C. 149.43(B)(8). 2021-Ohio-1413, ¶ 4-5. Under that statute, a person
incarcerated for a criminal conviction must obtain the approval of the sentencing
judge before he may obtain public records relating to a criminal investigation or
prosecution. See State ex rel. Ware v. Giavasis, 160 Ohio St.3d 383, 2020-Ohio-
3700, 157 N.E.3d 710, ¶ 6. In addition, relying on an affidavit from Laura Black,
Byrd’s chief of staff, the court of appeals found that two of the journal entries Parker




                                           3
                                  SUPREME COURT OF OHIO




Bey sought did not exist and that the third had already been provided to him. 2021-
Ohio-1413 at ¶ 5-6.1
         {¶ 8} Parker Bey appealed to this court as of right.

                                          II. Analysis
         {¶ 9} Mandamus is the appropriate remedy by which to compel a public
officer’s compliance with the Public Records Act. State ex rel. Physicians Commt.
for Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288,
2006-Ohio-903, 843 N.E.2d 174, ¶ 6. The requester must establish by clear and
convincing evidence a clear legal right to the records and a corresponding clear
legal duty on the part of the public officer to provide them. See State ex rel.
Cincinnati Enquirer v. Sage, 142 Ohio St.3d 392, 2015-Ohio-974, 31 N.E.3d 616,
¶ 10.

         A. R.C. 149.43(B)(8) Was Properly Raised in the Court of Appeals
         {¶ 10} As his first proposition of law, Parker Bey argues that the court of
appeals erred by “sua sponte” raising R.C. 149.43(B)(8) as a bar to his public-
records request. He argues that the court of appeals acted as an advocate for Byrd
by raising an issue that Byrd had not argued.
         {¶ 11} Parker Bey is mistaken. Byrd raised R.C. 149.43(B)(8) in her
motion for summary judgment in the proceedings leading up to Parker Bey I. The
court of appeals did not consider Byrd’s R.C. 149.43(B)(8) argument at that time,
however, because it (erroneously) determined that the Rules of Superintendence
governed Parker Bey’s public-records request. When we remanded in Parker Bey
I, we ordered the court of appeals to apply the Public Records Act to determine




1. The court of appeals also denied Parker Bey’s prayer for statutory damages and court costs. 2021-
Ohio-1413 at ¶ 6. Parker Bey’s briefing in this case does not include any argument relating to the
denial of statutory damages and costs.




                                                 4
                                     January Term, 2022




whether Parker Bey is entitled to a writ of mandamus. Thus, on remand, Byrd’s
R.C. 149.43(B)(8) argument was back in play.
        {¶ 12} Parker Bey also argues that the res judicata doctrines of claim
preclusion and/or collateral estoppel barred the court of appeals from considering
R.C. 149.43(B)(8) on remand. Even if either of those doctrines bar a party from
raising a defense on remand that had not been previously raised (an issue we need
not decide), the premise of Parker Bey’s argument is incorrect. As noted above,
Byrd raised the R.C. 149.43(B)(8) issue in the proceedings before Parker Bey I.
Therefore, the court of appeals properly consider the issue when this court
remanded the matter for consideration of Parker Bey’s claim under the Public
Records Act.
        {¶ 13} Parker Bey’s first proposition of law lacks merit.
                                B. Affidavit of Laura Black
        {¶ 14} As additional grounds for denying the writ, the court of appeals
noted that the three case-related documents sought by Parker Bey had either been
provided already or did not exist. 2021-Ohio-1413 at ¶ 5-6.2 For these facts, the
court relied on the affidavit of Black, which was submitted in the court-of-appeals
proceedings that preceded Parker Bey I. See 2021-Ohio-1413 at ¶ 5. As his second
proposition of law, Parker Bey argues that Black’s affidavit is not properly
notarized and is therefore invalid. We need not reach this issue, however. The
validity of Black’s affidavit is moot given that Parker Bey’s failure to comply with
R.C. 149.43(B)(8) is a valid and sufficient basis for denying relief in mandamus.
        {¶ 15} For these reasons, the court of appeals did not err in denying the writ.




2. A fourth document that Parker Bey requested—a records-retention schedule—was not a case-
related document and was therefore not subject to R.C. 149.43(B)(8). But that document has already
been provided to Parker Bey. 2021-Ohio-1413 at ¶ 3; see also Parker Bey I, 160 Ohio St.3d 141,
2020-Ohio-2766, 154 N.E.3d 57, at ¶ 16. Parker Bey does not raise his request for the records-
retention schedule as an issue in this appeal.




                                                5
                            SUPREME COURT OF OHIO




                                                         Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                              _________________
       Vincent El Alan Parker Bey, pro se.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Kelli
K. Perk, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        6